Citation Nr: 1035632	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of surgical repair of decubitus ulcer 
with removal of right femoral head.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States 
Court of Appeals for Veterans Claims (Court) stated that an 
untimely Substantive Appeal is not a jurisdictional bar to 
consideration of a Veteran's claim, and that the RO and the Board 
may accept a substantive appeal even if it is not timely.  In the 
Percy case, the Court specifically found that because the issue 
was treated as if it were timely perfected for more than five 
years before being raised by the Board in the first instance, any 
issue concerning timely filing of the substantive appeal was 
waived by VA.  23 Vet. App. 37, 46.  The Board finds that the 
principle identified in Percy, that if VA treats an appeal as if 
it is timely filed, a veteran is entitled to expect that VA means 
what it says, applies in this case.  Id. at 47.  Accordingly, the 
Board will take jurisdiction of the issue in this case and will 
proceed with adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In a statement submitted in August 2010, the Veteran's 
representative contends that the Veteran should be afforded a 
contemporaneous examination to assess the current level of 
impairment for his service-connected residuals of surgical repair 
of decubitus ulcer with removal of right femoral head.   At his 
September 2005 hearing, the Veteran also testified that his 
service-connected disability was very painful and caused some 
positional problems.  The Board notes that the Veteran is 
paraplegic as a result of an accident not associated with his 
service.  To date, a VA compensation examination has not been 
provided the Veteran, presumably because of his parapalegia.  The 
March 2004 VA physician's opinion that the Veteran's disability 
is no more than mild is based on a review of his claims files 
without the benefit of an examination of him.  As his 
representative contends, it is unclear from the evidence of 
record what areas of the Veteran's body are totally paralyzed and 
involve sensory paralysis.  Further, treatment records indicate 
that the Veteran has repeatedly complained of right hip pain, 
which has not been adequately addressed in evaluating his 
disability.  Finally, the regulatory criteria for evaluating the 
Veteran's disability does not address limitation of motion, but 
rather, impairment of the femur, and the degree of disability, 
characterized as mild, moderate or marked.  The Veteran should be 
provided a VA orthopedic/neurologic examination to address his 
current residuals of surgical repair of decubitus ulcer with 
removal of right femoral head.  He should also be provided with 
adequate assessment of functional limitation as a result of pain 
or painful motion, to include functional loss during flare-ups.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant 
claimed his condition worsened two years after his last 
examination, VA should have scheduled him for another 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. 
VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated in December 2005.  Copies of any 
available VA records subsequent to December 2005 need to be 
obtained and incorporated in the claims files.  It is important 
to note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from December 2005 to the 
present, and associate the records with the 
Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a VA 
orthopedic/neurologic examination(s) to 
determine the current nature and severity 
of his residuals of surgical repair of 
decubitus ulcer with removal of right 
femoral head.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should comment on the current 
level of right hip pain as a result of the 
removal of the right femoral head, and 
opine, if possible, whether the resultant 
right hip disability is slight, moderate or 
marked.

The examiner should state whether there is 
any evidence of ankylosis of the right hip 
as a result of this disability, and if so, 
to what extent.

The examiner should identify the limitation 
of activity imposed by the Veteran's 
service-connected residuals of surgical 
repair of decubitus ulcer with removal of 
right femoral head with a full description 
of the effects this disability has upon his 
ordinary activities.  The examiner should 
also fully describe the impact this 
disability has on the Veteran's economic 
adaptability.

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


